Citation Nr: 0503823	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
L5 with low back pain, currently rated 20 percent disabling 
(low back disability); including whether a separate 
disability rating is warranted for neurologic abnormality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied an increased rating for the 
veteran's service-connected low back disability.  The veteran 
perfected a timely appeal of this determination to the Board.

The veteran also perfected an additional claim for an 
evaluation in excess of 30 percent for residuals of cancer of 
the larynx.  In a statement dated October 2003, however, the 
veteran withdrew this claim.  It is therefore no longer 
before VA.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and normal limitation of motion; however; even when pain is 
considered, the veteran's low back condition is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

2.  The evidence of record establishes that the veteran has 
developed a neurologic abnormality, diagnosed as peripheral 
neuropathy of the anterior left thigh from unnamed nerves, 
which has been associated with the service-connected low back 
disability, and which results in occasional shooting pain 
anteriorly in the left thigh and occasional numbness in the 
left leg and thigh.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for spondylolisthesis of L5 with low back pain have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (2004).

2.  The criteria for a separate 10 percent disability rating 
for peripheral neuropathy of the anterior left thigh, for the 
period from September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, Diagnostic 
Codes 5243, 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In an October 2003 letter, VA notified the veteran and his 
representative of the information and medical evidence that 
was still needed to substantiate the veteran's claim for an 
increased rating.  Specifically, VA asked the veteran to 
submit evidence showing that his service-connected low back 
disability has increased in severity.  The letter indicated 
that this evidence may be a doctor's statement, containing 
the physical and clinical findings, the results of laboratory 
tests or x-rays, and the dates of examinations and tests.  
The veteran was also asked to submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse, as well as his own statement describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  In addition, VA asked the veteran to 
complete an authorization and consent form for each health 
care provider so that VA could obtain those records.  The 
veteran was also asked to furnish the dates and places of 
treatment provided at a VA facility or authorized by VA, so 
that VA could request those records.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for increase.

For the above reasons, the October 2003 notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice; and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect). In this 
context, it is well to observe that all the VCAA requires is 
that the duty to notify is satisfied, and that claimant are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); 38 C.F.R. § 20.1102 (2004) (describing 
harmless error). Therefore, given that the initial 
adjudication in this case pre-dated the enactment of the 
VCAA, and given that each of the four content requirements of 
a VCAA notice has been fully satisfied, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless. 

The record also reflects that the veteran was also provided 
with a statement of the case and several supplemental 
statements of the case, which discuss the pertinent evidence, 
and the laws and regulations related to his claims, and 
essentially notify him of the cumulative evidence that has 
already been provided to VA or obtain on his behalf.  In July 
1999, October 2000 and February 2004, the veteran was 
provided with VA examinations to determine the nature, extent 
and current severity of his low back disability.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In short, the veteran has not 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, supra.

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's low back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5295, 
effective prior to September 26, 2003.  This code provides 
that a 10 percent evaluation is warranted when the disability 
is productive of characteristic pain on motion, and a 20 
percent evaluation is warranted when the disability is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, because the veteran suffers from spondylolisthesis, 
the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

III.  Analysis

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates a 
schedular evaluation of 20 percent. 

In this case, the veteran was afforded three VA examinations 
in connection with his claim.  The VA examination conducted 
in July 1999 revealed low back pain daily in the afternoons 
with occasional shooting pain anteriorly in the left thigh 
and occasional numbness in the left leg.  Upon examination, 
the veteran was found to have forward flexion of 0 to 90 
degrees, extension of 0 to 35 degrees, right and left lateral 
flexion of 0 to 40 degrees with complaints on left flexion, 
and right/left rotation of 0-55 degrees.  The veteran was 
diagnosed with spondylolisthesis of L5 over S1 with chronic 
low back pain.  

In October 2000, the veteran was again examined.  The veteran 
complained of back pain six to seven hours into his work 
schedule.  He has been prescribed medication for his 
condition.  The examiner also found radiation of pain to the 
posterior thigh and to the knees.  The veteran described his 
back pain as an aching pain.  The examiner found no weakness 
of the back, but did note some stiffness and occasional 
fatigability and lack of endurance.  The veteran has had no 
surgery on his back and he does not use any crutches, brace 
or cane.  His gait is normal and he walks on heels and toes 
with no pain.  The examination revealed flexion of 0 to 90 
degrees actively, passively and after fatiguing, all with 
pain.  His extension was 0 to 30 degrees actively, 0 to 25 
degrees passively, and 0 to 30 degrees after fatiguing, all 
with pain.  His right and left lateral flexion was 0 to 43/45 
degrees actively, 0 to 47 degrees passively and after 
fatiguing, all with pain.  And the veteran's right and left 
lateral rotation was 0 to 45 degrees actively, 0 to 47 
degrees passively and after fatiguing, all with pain.  The 
examiner also found that the veteran's lower extremity 
strength was normal, his reflexes were normal, and light 
touch and pain were normal throughout both lower extremities.  
The veteran was diagnosed with spondylolisthesis of L5 on S1, 
with mild degenerative joint disease throughout the lumbar 
spine.  

Finally, in response to the recent changes to the diagnostic 
codes, the veteran was afforded a third VA examination of his 
lower spine.  This examination was conducted in February 2004 
and revealed many of the same complaints noted in the 
previous examinations.  In addition, the veteran indicated 
that that he experiences some back pain 3 to 4 days per week 
and that his back pain flares up approximately one to two 
times per month, lasting one to eight hours at a time.  The 
veteran indicated that his low back pain is approximately 3-4 
out of 10, but that during flare-ups, the pain will increase 
to 8-9 out of 10.  The examiner noted, however, that the 
veteran's low back pain does not appear to decrease any 
function and the veteran has no limitation of motion during 
flare-ups.  In addition, the examiner noted that the veteran 
has radiation of pain anteriorly to both knees and numbness 
on the anterior thighs.  The veteran also demonstrated some 
weakness of his back.  When asked how far he could walk on a 
level surface at slow speed, the veteran stated that he could 
"walk as far as I want to walk."  The examiner also noted 
that the veteran has had no surgery on his back and uses no 
cane, crutches, or back brace.  The veteran was prescribed 
medication for his condition.  The veteran was noted to have 
normal gait and he walks on his heels, toes, and the outside 
of his feet with no pain.  Upon examination, the examiner 
found all functions of the veteran's back to be completely 
normal with pain.  His forward flexion was 0 to 92 degrees 
actively, 0 to 95 degrees passively and after fatiguing, all 
with pain.  His extension was 0 to 35 degrees actively, 0 to 
37 degrees passively, and 0 to 40 degrees after fatiguing, 
all with pain.  His right and left lateral flexion was 0 to 
40 degrees actively, 0 to 45 degrees passively, and 0 to 47 
degrees after fatiguing, all with pain.  And the veteran's 
right and left lateral rotation was 0 to 35 degrees actively, 
0 to 40 degrees passively, and 0 to 45 degrees after 
fatiguing, all with pain.  The examiner noted that the 
veteran's pain started in his back when the function was 
tested, continued during testing, and stopped when the 
testing stopped.  The examiner also noted that pain and light 
touch were decreased on the anterior left thigh and were 
normal on the anterior right thigh.  The veteran was 
diagnosed with grade I spondylolisthesis at L5-S1 with 
degenerative joint disease.  He was also diagnosed with 
peripheral neuropathy noted at the anterior left though from 
unnamed nerves.  

Under the former Diagnostic Code 5295, a 10 percent 
evaluation is warranted when the disability is productive of 
characteristic pain on motion.  While the veteran was noted 
to have characteristic pain on motion in his low back, none 
of the examiners found that the veteran's disability is 
productive of muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in a standing 
position.  And there was no finding that the veteran's 
condition was productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  Therefore, an evaluation 
in excess of 20 percent under this code is not warranted.

Under the former Diagnostic Code 5293, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
where the disability is moderate with recurring attacks, a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief, and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  Here, the characteristics noted in each 
of the VA examinations, shows that the veteran's condition is 
moderate with recurring attacks.  The veteran noted that he 
suffers pain in his low back three to four times per week and 
flare-ups approximately one or two times per month.  The 
veteran was not, however, noted to have any limitation of 
motion due to his pain and was found to have essentially 
normal back function.  And there is no medical finding 
indicating that the veteran's disability is severe with 
recurring attacks and intermittent relief, or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  A 
20 percent evaluation under Diagnostic Code 5293 is therefore 
not warranted.  

Finally, under the former Diagnostic Code 5292, a 10 percent 
rating is warranted for low back disability manifested by 
slight limitation of motion, and a 20 percent rating is 
warranted where the condition in manifested by moderate 
limitation of motion.  Here, the veteran was found to have 
essentially full range of motion of the lumbar spine in each 
of his examinations.  Therefore, an increased rating under 
this code is not warranted.

The weight of the evidence will also not support an increased 
evaluation under the revised Diagnostic Codes 5237 and 5243. 

Under the revised Diagnostic Code 5237, a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees but not greater 
that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  And a 
30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

As noted above, the veteran was found to have essentially 
normal range of motion in each of his VA examinations. His 
total range of motion in the July 1999 examination was 165 
degrees.  In the October examination his total range of 
motion was at least 163 degrees.  And in February 2004, the 
veteran's total range of motion was at least 167 degrees.  
These findings support a 10 percent evaluation for the 
veteran's condition.  The veteran does not have a combined 
range of motion of the lumbar spine of 120 degrees or less, 
nor does he manifest muscle spasm or abnormal gait.  
Therefore, a higher evaluation under this code is not 
warranted.

Under the revised Diagnostic Code 5243, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  

Here, the veteran was noted to have painful flare-ups 
approximately one to two times per month, lasting from one to 
eight hours.  None of the examiners, however found these 
episodes to be incapacitating.  Under revised Diagnostic Code 
5243, therefore, an increase to 20 percent disabling is not 
warranted.

Notably, under Diagnostic Code 5243, separate evaluations of 
neurologic manifestations are warranted to the extent that 
these are manifestations of his disc pathology.  In this 
regard, the veteran, during each of the three VA 
examinations, was found to have occasional shooting pain 
anteriorly in the left thigh and occasional numbness in the 
left leg and thigh.  The examiner observed that the pain 
radiated to the posterior thigh and to the knees.  In 
addition, the examiner in February 2004 examiner noted that 
pain and light touch were decreased on the anterior left 
thigh, and a diagnosis of peripheral neuropathy at the 
anterior left thigh from unnamed nerves was indicated.  Thus, 
based on the foregoing and resolving all reasonable doubt in 
favor of the veteran, the Board determines that the record 
evidence supports a finding that the veteran has developed a 
neurologic abnormality, diagnosed as peripheral neuropathy of 
the anterior left thigh, which has been associated with the 
service-connected low back disability.  Accordingly, a 
separate 10 percent disability rating for peripheral 
neuropathy of the anterior left thigh is warranted under 
Diagnostic Code 5820.  Because the veteran's condition is 
only mild, an evaluation in excess of this rating is not 
warranted.  

Next, the Board has specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted for his low back disability.  
While recognizing that the veteran has pain on movement, as 
described above, the record reflects no objective evidence of 
actual impairment of his back upon clinical examination, as 
caused by such pain.  And, while the veteran was found to 
have some mild weakness and fatigability in connection with 
his condition, the Board finds that these factors have been 
considered when evaluation his condition.  In addition, the 
record specifically notes that the veteran does not suffer 
functional loss during flare-ups that may warrant a finding 
of additional functional loss beyond that which is 
objectively shown.  Therefore, the Board holds that a 
compensable evaluation under Diagnostic Code 5290 in 
consideration of DeLuca and applicable VA code provisions has 
already been considered and additional consideration is not 
warranted.  See also 38 C.F.R. § 4.7.

Thus, the record evidence presents no basis upon which to 
grant an evaluation for the veteran's low back disability in 
excess of 20 percent under the applicable diagnostic codes.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45.  However, the record does 
support a grant of a separate 10 percent disability rating 
for the veteran's peripheral neuropathy of the left leg and 
thigh under Diagnostic Code 8520.  In this regard, a separate 
10 percent rating for this condition is authorized under the 
revised Diagnostic Code 5293 (now Diagnostic Code 5243), 
which became effective September 23, 2002.  Therefore, the 
retroactive reach of this grant, under 38 U.S.C.A. § 5110(g) 
(West 2002), can be no earlier than the effective date of the 
change, or September 23, 2002.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to an increased rating for spondylolisthesis 
of L5 with low back pain, currently rated as 20 percent 
disabling, is denied.

2.  Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent disability rating 
for peripheral neuropathy of the anterior left thigh, for the 
period from September 23, 2002, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


